Citation Nr: 1037777	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Ms. KF


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1958 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Appeals, which denied entitlement to the benefits sought.  

The Veteran, his wife, and a County Service Officer testified at 
a hearing before a Decision Review Officer (DRO) at the RO in 
April 2010.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to notify and 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.


I.  Notice

A May 2007 letter to the Veteran was intended to notify him of 
the elements of his claim, the evidence and information necessary 
to substantiate that claim, and the respective duties of VA and 
the Veteran in supplying such.  The correspondence also included 
information regarding VA policies and procedures for assigning 
effective dates and disability evaluations.  Following the 
sending of this letter, the Veteran clarified that with respect 
to some of his claimed disabilities, he was alleging that 
secondary service connection was warranted.  Specific notice on 
this theory of entitlement was not provided in May 2007.  While 
the Veteran has demonstrated his understanding of the laws and 
regulations governing secondary service connection, actual notice 
was not provided.  To avoid any possible confusion or delay, VA 
should provide the Veteran with fully compliant notice addressing 
all theories of entitlement.  

II.  Assistance

The Veteran has identified several potential sources of 
additional relevant records and asked for VA assistance in 
obtaining these.  VA efforts to this point have not been 
adequate.

First, he alleges that there are additional records of his in-
service hospitalization at the St. Alban's Naval Hospital.  
Current records reflect only his admission in November 1958 and 
the recommendation of a medical board in December 1959.  There 
are no records of his daily treatment or monitoring, which he 
says should exist, in addition to documentation of a low back 
injury while hospitalized.  VA has obtained the Veteran's own 
service medical file, but has not requested the records of the 
hospital for his in-patient treatment.  On remand, this 
supplemental request should be made to ensure that all relevant 
service treatment records are obtained.

Second, the Veteran indicated he had been treated at the W 
Regional Hospital in 1959, and he supplied a VA form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, to permit VA to obtain those 
records on his behalf.  In response to a January 2008 VA request, 
W Regional Hospital reported that the Veteran's records could not 
be identified because they lacked the 12 digit hospital account 
number and because the dates of service did not match their 
records.  The hospital correspondence indicates that if 
additional information could be supplied, there was a possibility 
that records could be obtained.  There is no clear statement that 
the records did not exist or were otherwise unavailable.

VA must make "reasonable efforts" to obtain records in the 
custody of private care providers. "Reasonable efforts" include 
an initial request for the records and at least one follow-up 
request.  No follow-up request is required if the custodian 
indicates that the records sought do not exist or that a follow-
up request would otherwise be futile.  If VA receives information 
showing that subsequent requests could result in obtaining the 
records sought, then reasonable efforts include an additional 
request to the original source.  38 C.F.R. § 3.159(c)(1).  In 
light of the possibility that a further request of W Regional 
Hospital could produce the identified records, VA did not meet 
its duty to assist by making only the initial, January 2008 
request.  

On remand, the Veteran should be asked to supply a new, valid 21-
4142, as well as the additional information requested by the 
hospital.  VA should also expand its request to include all time 
periods, to ensure that any available records are produced.

Finally, a VA examination is required in connection with the 
Veteran's claim of service connection for a left ankle 
disability.  The evidence of record establishes that the initial 
injury occurred prior to service, and such was noted on 
examination on entry into service.   The presumption of soundness 
therefore does not apply.  38 U.S.C.A. § 1111.  The competent lay 
and medical evidence of record clearly shows that there was a 
worsening of the Veteran's pre-existing left ankle disability 
during service.  However, it is unclear whether this worsening 
represents a chronic aggravation, an acute exacerbation, or the 
natural progression of the disorder.  A medical opinion is 
required.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide notice as 
required under statute, regulation, and 
applicable case law, to include information 
on secondary service connection. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Request that the Veteran supply a VA form 
21-4142 for the W Regional Hospital to allow 
VA to obtain complete records of his 
treatment.  The Veteran should be asked to 
supply any and all information which might be 
used to identify his records, including his 
account number, expanded dates of treatment, 
or any other names used.

Upon receipt of such release, take 
appropriate, reasonable steps to request the 
identified records from the W Regional 
Hospital.

3.  Request complete in-patient clinical 
records of the Veteran's treatment at St. 
Alban's Naval Hospital from November 1958 to 
January 1959 via PIES.

4.  After completing the above development, 
schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should be informed that a left 
ankle injury pre-existed service.  The 
examiner should identify all current 
diagnoses and disabilities of the left ankle.  
The examiner should opine as to whether any 
current disability was at least as likely as 
not aggravated by military service.  
Aggravation means permanently worsened beyond 
the natural course of the disease.  A full 
and complete rationale is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include scheduling 
of additional examinations if warranted in 
light of other development.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide the 
appellant and his representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


